Citation Nr: 0205684	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a stomach disorder, 
with heartburn, stress, and worry, to include as secondary to 
the veteran's service-connected right knee disorder.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee disorder.

4.  Entitlement to service connection for synovitis of both 
ankles, to include as secondary to the veteran's service-
connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's chondromalacia of the right knee is 
productive of full extension, flexion limited to 105 degrees, 
occasional joint line tenderness, and essentially severe pain 
and crepitation.

3.  The veteran does not have a current stomach disorder, 
claimed as productive of heartburn, stress, and worry, that 
is etiologically related to either his service-connected 
right knee disorder or to service.

4.  The veteran does not have a current left knee disorder 
that is etiologically related to either his service-connected 
right knee disorder or to service.

5.  The veteran does not have a current bilateral ankle 
disorder that is etiologically related to either his service-
connected right knee disorder or to service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent for chondromalacia patella 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  A stomach disorder, with heartburn, stress, and worry, 
was not incurred or aggravated as a result of service or the 
veteran's service-connected right knee disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  A left knee disorder was not incurred or aggravated as a 
result of service or the veteran's service-connected right 
knee disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

4.  Synovitis of both ankles was not incurred or aggravated 
as a result of service or the veteran's service-connected 
right knee disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran, and there is no indication of 
potentially available records that the RO has not attempted 
to obtain to date. 

The RO has also afforded the veteran comprehensive VA 
examinations addressing his claims concerning musculoskeletal 
disorders.  While the veteran has not been examined to date 
with regard to the etiology of his claimed stomach disorder, 
the Board notes that, for reasons described below in further 
detail, such an examination is not "necessary" in view of 
the evidence presently of record and 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the July 1996 
Statement of the Case and subsequent Supplemental Statements 
of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  Moreover, the RO has notified the veteran of all 
relevant regulations governing the dispositions of his 
claims. 

Finally, the RO notified the veteran of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A in a February 
2001 letter and readjudicated his claims under these 
provisions in a January 2002 rating decision.


II.  Entitlement to an increased evaluation for 
chondromalacia patella 
of the right knee

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, the RO initially granted service connection for 
chondromalacia patella of the right knee in a January 1988 
rating decision in light of frequent treatment for right knee 
symptomatology in service.  A 10 percent evaluation was 
assigned, effective from May 1987.  This evaluation has since 
remained in effect and is at issue in this case.

During his January 1996 VA orthopedic examination, the 
veteran reported pain and crepitation in the right knee, 
although he denied collapsing and locking.  The examination 
revealed knee motion from zero to 140 degrees, with a mild 
increase in joint fluid and "rather severe" pain and 
crepitation.  The diagnosis was chronic synovitis plus 
symptomatic patellar chondromalacia.  The examiner noted that 
"increased joint fluid substantiates that the right knee is 
having problems."  X-rays revealed slight degenerative 
changes involving the patellofemoral joint.

The veteran's October 1998 VA orthopedic examination revealed 
right knee motion from zero to 140 degrees, with no increase 
in joint fluid.  Again, patellar pain and crepitation were 
"rather severe," and there was mild joint line tenderness.  
X-rays revealed moderate early degenerative spurring of the 
medial femoral condyle.  The assessment was chronic synovitis 
plus symptomatic patellar chondromalacia, plus early 
degenerative arthritis.  The examiner also opined that the 
veteran's depression and tension also probably worsened his 
right knee symptoms and that there were "flare up 
problems."  Finally, the examiner noted that "multiple 
orthopedic problems" were affecting his work as an auto 
mechanic and, eventually, would probably necessitate more 
sedentary work and vocational rehabilitation.

X-rays from October 1999 revealed normal anatomic alignment 
of both knees, with no fracture, dislocation, or degenerative 
changes identified.  An examination from that date revealed a 
slight limp and right knee tenderness to manipulation, full 
extension, and trace edema.  A magnetic resonance imaging 
study (MRI) from May 2000 revealed an approximately 1.2 
centimeter osteochondral injury in the posterior aspect of 
the lateral femoral condyle medially.  A June 2000 
consultation revealed range of motion of the right knee from 
zero to 105 degrees, with no muscle atrophy.  The use of a 
cane was noted.    

During his June 2000 VA orthopedic examination, the veteran 
reported swelling and crepitus of the right knee.  The 
examination revealed right knee motion from zero to 120 
degrees, faint patellofemoral crepitus, medial patellar 
tenderness, a slightly positive patellar provocation sign, no 
joint line tenderness, negative McMurray sign, and stable 
ligaments.  The examiner noted that the veteran had been 
terminated from his recent employment but did not comment on 
the impact of his disabilities on employment.  The final 
diagnoses were chondromalacia patella, status remote lateral 
release; ostial chondral defect by MRI; and limited range of 
movement of the right knee secondary to chondromalacia 
patella.

The RO has evaluated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
Diagnostic Code 5257 contemplates the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 (2001), which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the Board is aware that the veteran's right 
knee symptoms include full extension, flexion limited to 105 
degrees, and occasional joint line tenderness.  Several 
examinations have revealed "rather severe" pain and 
crepitation.  The Board finds that the combination of this 
pain, the minimal limitation of motion, and the variable 
joint line tenderness equates to a disability that is 
moderate, though not severe, in degree.  As a result, a 20 
percent evaluation is warranted under Diagnostic Code 5257.

The Board would point out that, despite the fact that 
Diagnostic Code 5257 has been applied in this case, there has 
been no objective evidence of right knee instability.  As 
such, there is no basis for separate evaluations for right 
knee arthritis and instability.  See VAOPGCPREC 23-97 (July 
1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).

As the Board has found no basis for an evaluation in excess 
of 20 percent under Diagnostic Code 5257, other diagnostic 
codes have been considered.  However, there is no evidence of 
right knee ankylosis at a favorable angle in full extension, 
or in slight flexion between zero and 10 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5256); flexion limited to 15 degrees (30 percent under 
Diagnostic Code 5260); or extension limited to 20 degrees (30 
percent under Diagnostic Code 5261).

Overall, the evidence of record supports a 20 percent 
evaluation, but not more, for the veteran's chondromalacia 
patella of the right knee under Diagnostic Code 5257.  To 
that extent, the claim is granted.

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that his service-connected chondromalacia patella of 
the right knee (as opposed to his medical condition more 
generally) has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, peptic ulcers, and psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, the veteran's service medical records are 
entirely negative for any ankle symptomatology.  On one 
occasion, in February 1977, the veteran was treated for 
gastroenteritis.  The veteran was also noted to have 
bilateral patellar tenderness in September 1978.  However, no 
subsequent treatment for any stomach, psychiatric, or left 
knee problems was indicated.  Moreover, no corresponding 
symptoms were shown on a November 1987 VA examination.

The veteran was first treated for "food sticking in throat" 
in July 1995.  In March 1996, the veteran was treated at a 
private facility and assessed with chest wall pain and 
esophagitis and was noted to have frequent heartburn and 
reflux.  The veteran was also treated for psychiatric 
symptoms on multiple occasions in 2000 and was diagnosed with 
depression and an adjustment disorder.  In a June 2000 VA 
orthopedic examination report, the examiner opined that the 
veteran's depression was affecting his right knee disorder 
but did not in any way suggest that, by contrast, the right 
knee disorder was affecting his depression.  An October 2000 
ultrasound revealed gallbladder polyps and abnormal 
echotexture of the liver.  None of these records contains an 
opinion relating gastrointestinal symptoms and/or psychiatric 
symptoms to either service or the veteran's service-connected 
right knee disorder.

The first evidence of left knee and ankle disabilities is the 
report of a January 1996 VA orthopedic examination.  The 
examiner rendered assessments of occasional synovitis of the 
left knee and chronic synovitis of both ankles.  However, the 
examiner noted the following:

In my opinion, this veteran would have 
developed all of these other orthopedic 
symptoms even without the right knee 
problem.  In my opinion, there is no 
probable causal relationship with various 
other orthopedic symptoms versus the 
right knee.  There is also no incremental 
worsening of other symptoms versus the 
right knee.  Specifically not related to 
the right knee are . . . left knee 
symptoms, and bilateral ankle symptoms.

Subsequent VA x-rays from October 1998 were reported to 
reveal moderate degenerative spurring of the medial femoral 
condyle of both knees.  However, none of these records has 
related left knee or ankle problems to either service or the 
veteran's service-connected right knee disorder.

In short, there is no medical evidence of record relating the 
veteran's claimed stomach, left knee, and bilateral ankle 
disorders to either service or a service-connected 
disability.  The Board is aware that the question of the 
etiology of the veteran's stomach disorder has not been 
specifically addressed by a VA examination to date.  However, 
the Board finds that such an examination is not "necessary" 
under 38 U.S.C.A. § 5103A (West Supp. 2001) because of the 
complete lack of medical evidence suggesting a causal link 
between this disorder and either service or a service-
connected disability.

Indeed, the only evidence of record supporting the veteran's 
claims for service connection is his own lay opinion, as 
detailed in his November 1995 claim.  However, the veteran 
has not been shown to possess the requisite training, 
credentials, or other expertise needed to render a competent 
opinion as to medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
veteran's lay opinion does not constitute competent medical 
evidence and lacks probative value.

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a stomach 
disorder, with heartburn, stress, and worry; a left knee 
disorder; and synovitis of both ankles.  As such, these 
claims must be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

Entitlement to a 20 percent evaluation for chondromalacia 
patella of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for a stomach 
disorder, with heartburn, stress, and worry, to include as 
secondary to the veteran's service-connected right knee 
disorder, is denied.

The claim of entitlement to service connection for a left 
knee disorder, to include as secondary to the veteran's 
service-connected right knee disorder, is denied.

The claim of entitlement to service connection for synovitis 
of both ankles, to include as secondary to the veteran's 
service-connected right knee disorder, is denied.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

